Citation Nr: 1129192	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from August 1978 to June 1999. He died in September 2004. The appellant claims benefits as the Veteran's widow.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007 the appellant testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript is contained in the claims file.

The Board remanded the case in July 2007 and again in September 2009 for certain development, and it now returns to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The death certificate reflects that the Veteran died as a result of hanging himself, and lists mental illness as a medical condition significantly contributing to death. Post-service medical records reflect that the Veteran engaged in polysubstance abuse, including particularly alcohol and narcotics.  Multiple hospitalizations after service included treatment variously for detoxification, alcohol- and drug-induced toxicities, and mental illness including depression.  Suicidal ideation was noted prominently in reports of hospitalization, including involuntary admissions.

Following the Veteran's service separation in June 1999, the earliest treatment of record clearly for substance abuse was a VA treatment in November 2000, when he was seeking detoxification, based on his self-report of inability to stop drinking and consuming approximately one-half gallon of whisky per night for the past year. He then reported that he also could not sleep due to anxiousness, and that he had tried to obtain help for depression while in the Marine Corps but had been chastised for seeking help.  Alcoholism and suicidal ideation with plan were noted, but other Axis I or psychiatric conditions were not addressed.  A family history significant for alcohol and substance abuse, depression, and suicide was noted.

A VA treatment note in October 2001 recorded the Veteran's report of depression for the past 10 years, and his complaint of worsening depression.  He then reported suicidal ideation with plan a week prior, but said he had sought help instead of carrying out the plan.  The examiner assessed recurrent major depression.

The post-service clinical records reflect ongoing mental illness, suicidal ideation, and substance abuse including particularly alcoholism, up until the Veteran's death.

The Board in September 2009 remanded the case to seek to obtain records of the Veteran's hospitalizations and/or detoxification treatments at service hospitals or alcohol rehabilitation centers (ARC) from February 1989 to May 1990 in Miramar, California, and in June 1996 at Camp Lejeune, North Carolina.  The RO was to thereafter obtain a medical opinion based on the evidence of record, addressing whether it is at least as likely as not that the Veteran had a psychiatric disorder other than alcoholism or alcohol dependence or other substance dependence that developed in service or was causally related to service other than due to alcohol or other substance dependence (which would cause it to be barred from service connection as willful misconduct under 38 C.F.R. § 3.301), and whether it is at least as likely as not that such a non-substance-related psychiatric disorder, if found to have been present and developed in service or causally related to service, also caused or substantially contributed to the cause of the Veteran's death.  That medical opinion was obtained in March 2010, with an addendum in May 2011 based on review of additional service records obtained.  The examiner's opinion was to the effect that the weight of the evidence is against the presence of any psychiatric disorder developing in service, or otherwise, which did not originate from the Veteran's alcohol abuse and dependence, and more recently from other illicit or controlled substance abuse.  

However, the March 2010 VA examiner noted four sets of records that remained absent from the claims file:  service treatment records (STRs) from the Veteran's first period of service enlistment from August 1978 to July 1982; records of hospitalization at State Hospital South where the Veteran was committed involuntarily on June 28, 2004; a hospitalization for alcohol abuse in February 1989; records of a Level-3 treatment for alcohol dependence at the Naval Air Station in Miramar, California, completed in May 1990; and a hospitalization at a Naval hospital in June 1997.  

A February 1989 STR informs of the Veteran being checked in to a medical facility for alcohol abuse, but provides no further details, and the record lacks documentation of that hospitalization.  An April 1997 in-service discharge transfer progress note informs of the Miramar Naval Air Station alcohol dependence treatment completed in May 1990.  A further STR informs of the Veteran's Naval hospitalization in June 1997.  

An RO claims examiner in September 2010 made a formal determination that all procedures to obtain records of hospitalization and/or detoxification treatment at service hospitals or alcohol rehabilitation centers (ARC) from February 1989 to May 1990 at Miramar, California, and in 1996 at Camp Lejeune, North Carolina, had been correctly followed, and records from those sources for those intervals were unavailable.  

With all due respect, however, the Board notes the above determination does not address the question of availability of records of Naval hospitalization in June 1997.  In addition, it appears that the RO requested and received in January 2010 records of the Veteran's involuntary alcohol detoxification hospitalization in February 1989 at the Naval Air Station in Miramar, California.  This receipt of records is contrary to the September 2010 formal determination of unavailability of records.  

Moreover, records of further hospitalization at the Naval Air Station in Miramar, California, in May 1990 were either not appropriately requested from that facility, or the further request was missed in error.  The service records request-information sheet informing of the records from 1989 received from that facility does not document any request for records from 1990.  The U.S. Court of Appeals for Veterans Claims has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  It does not appear to the Board that appropriate efforts to obtain service records have been exhausted in this case.  

Similarly, it does not appear that records from State Hospital South beginning from June 2004, and records from a Naval Hospital in June 1997, were adequately requested.  Upon remand, a further attempt should be made also to obtain records from the Veteran's first service enlistment period, as noted hereinabove.   When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED for the following action:

1.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of her claim.  Any indicated records not yet obtained should be requested, with the appellant's assistance or authorization as appropriate, and all records and responses received should be associated with the claims file.

2.  The RO should make appropriate further efforts to obtain STRs, including examination records, for the Veteran's first period of enlistment from August 1978 to July 1982.  All records and responses received should be associated with the claims file.  Efforts to obtain these records should continue until they are obtained or until it is determined that there remains no reasonable possibility of securing the records, with efforts to obtain the records appropriately documented within the claims file.

3.  The RO should make appropriate efforts to obtain records of hospitalization in both May 1990 at the Miramar Naval Air Station, and in June 1997 at any indicated facility, with appropriate efforts to discover what facility received him as an inpatient in June 1997.  All records and responses received should be associated with the claims file.  Efforts to obtain these records should also continue until they are obtained or until it is determined that there remains no reasonable possibility of securing the records, with efforts to obtain the records appropriately documented within the claims file.

4.  The RO should make appropriate efforts to obtain records of the Veteran's hospitalization in June 2004 based on his involuntary commitment to the State Hospital South beginning in June 2004.  All reasonable efforts to obtain these records should be made, with the appellant's assistance.  All records and responses received should be associated with the claims file.  

5.  Thereafter, and following any  development indicated by records or statements received, the RO or AMC should readjudicate the remanded claim de novo.  If the benefit sought by the remanded claim is not granted to the appellant's satisfaction, provide her and her authorized representative with a SSOC and the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

